DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.
Remarks 
Claims 1 and 11 have been amended. Claims 2, 3, 6 and 12 have been canceled. Claims 4, 5 and 7-10 are as previously presented. Claims 11 and 13-20 are withdrawn from consideration. Claims 1, 4, 5 and 7-10 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 105006559A see attached foreign patent document, the translation is provided at the end of the document), and further in view of Sano (US 2008/0241665).
As to claim 1, Zhu discloses a battery (this is discussed within the background of the invention; also discusses a solid electrolyte within the background of the invention) comprising: and anode layer (background of the invention) comprising active material anode particles (discusses within the background the negative electrode is made of silicon and carbon materials; within the summery of the invention discusses how the core-shell structure graphene coated silicon or an oxide thereof; thus showing the anode particles), wherein each individual active material particles consist of 1) a silicon particle or a silicon oxide particle; and 2) graphene coating (within the summary of the invention discuss the core and shell structure of graphene-coated silicon or an oxide thereof; also discuss graphene coating the particle and the term is singular; also given the starting size of the silicon or oxide thereof and the final size it is seen that the coating is of a singular particle; also read throughout Zhu). 
Zhu is silent to the specific type of battery and the cathode layer. Sano discloses an all-solid-state battery that is a lithium ion secondary battery ([0007]-[0009], figure 1 and 2) comprising a cathode layer (figure 1 and 2). It would have been obvious to one of ordinary skill within the art at the time of the effective date of the invention to have the battery from Zhu be the all-solid-state battery configuration of Sano as a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2143 I; examiner note beside the anode active material as discussed within Zhu). 
As to claim 4, modified Zhu discloses further comprising a slid electrolyte layer located between the cathode layer and the anode layer (figure 1 and 2; Sano).
As to claim 5, modified Zhu discloses wherein, the solid electrolyte layer is between 10 microns and 30 microns in thickness ([0054]; Sano). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
As to claim 7, modified Zhu discloses wherein, the active material anode particles coated in graphene are less than 26 microns in diameter (graphene-coated silicon or oxide core-shell structure having a particle size of 0.05-15 microns; Zhu, also see throughout Zhu). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Zhu as applied to claim 1 above, and further in view of Zhamu (US 2017/0338472).
As to claim 8, modified Zhu is silent to wherein the cathode layer comprises active material cathode particles that are individual coated in graphene. Zhamu discloses electro active material for lithium ion batteries ([0001]) wherein the cathode active material ([0061]) is wrapped in graphene sheets ([0048]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to incorporate the wrapping of the cathode active material within graphene sheets as disclosed by Zhamu because the additive would be capable of dissipating heat generated from the electrochemical reaction thereby increasing reliability ([0019], Zhamu) and increase the battery capacity as less electro conductive additives would be needed ([0015]-[0018], Zhamu). Should it be considered that the material are not individually wrapped. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the 
As to claim 9, modified Zhu discloses wherein the active material cathode particles coated in graphene are less than 6 microns in diameter ([0068], Zhamu). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Zhu as applied to claim 9 above, and further in view of Fujiki (US 2016/0049646).
As to claim 10, modified Zhu is silent to wherein an active material of the active material cathode particles is lithium nickel cobalt aluminum oxide. Fujiki discloses a lithium ion secondary battery ([0007]) wherein the cathode active material is a lithium nickel cobalt aluminum oxide ([0064]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the cathode active material from Fujiki within modified Zhu as a mere combining prior art elements according to known methods to yield predictable results and a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (A) and (B)). 
Response to Arguments
Applicant’s arguments see Applicant’s Arguments, filed 6/15/2021, with respect to the rejections of claims 1, 4, 5 and 7-10 under Cho (US 2018/0269483) and modified Cho have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of modified Zhu. Please see new rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0317719 and US 2009/0191463. The combination of these two references could be used to reject claim 1 and thus have been added in an effort to expedite prosecution. Also, Zhamu (US 2017/0338472) is also relevant to the anode as well for disclosing wrapped anode active material and the anode active material being silicon. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/BRIAN R OHARA/Examiner, Art Unit 1724